Citation Nr: 1730704	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-18 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective December 17, 2009, the date of the Veteran's claim for service connection.  The Veteran timely disagreed with the initial rating assigned.  

Although the Veteran did not file a notice of a disagreement (NOD) with the November 2016 rating decision that denied his claim for entitlement to a TDIU, he has indicated that he is no longer employed due to his service-connected PTSD during the pendency of the appeal for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Thus, the Veteran's claim for a TDIU is before the Board. 

In February 2016, the Veteran testified at a Board hearing before a Veterans Law Judge.  A copy of the hearing transcript is of record.  In a May 2017 letter, the Board notified the Veteran that the Veterans Law Judge who conducted the February 2016 hearing was unavailable, and offered the Veteran an opportunity for another Board hearing.  The May 2017 letter stated that if the Veteran did not request a new hearing within 30 days, the Board would assume that he did not want another hearing and proceed with the appeal.  The Veteran did not respond to the May 2017 letter and it is therefore presumed that he does not desire a new hearing.

In July 2016, the Board assigned a higher rating of 50 percent for PTSD and remanded the claims of an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD have, throughout the pendency of the claim, more nearly approximated occupational and social impairment, with deficiencies in most areas, but they have not more nearly approximated total occupational and social impairment.

2.  The Veteran is service connected for PTSD (now rated 70 percent disabling), hearing loss (rated noncompensable), and tinnitus (rated 10 percent disabling).

3.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for PTSD, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU since August 6, 2014 are met.  38 U.S.C.A. § 1155, 510; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

As to the issue of entitlement to a TDIU, the Board is granting the benefit sought in full and there is no further need to discuss VA's efforts to comply with the duties to notify and assist as to that issue.

The Veteran's claim for a higher initial rating is a "downstream" issue in that it arose from initial grant of service connection.  The RO issued a December 2009 letter dated that advised the Veteran of the evidence necessary to substantiate his claim for service connection, the Veteran's and VA's respective obligations with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.

Importantly, where, as here, service connection has been granted and the initial rating and effective date has been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the duty to notify has been met in this case.

As indicated above, the appeal was remanded in July 2016 to, among other things, obtain outstanding VA treatment records, Social Security Administration (SSA), and afford the Veteran VA examination to determine the severity of his service-connected PTSD.  

VA fulfilled its duty to assist the Veteran in obtaining updated VA treatment records, SSA records, and any other identified and available evidence needed to substantiate his claim.  In October 2016, the Veteran was afforded VA examination to determine the severity of his service-connected PTSD.  Additionally, during the appeal period, the Veteran was afforded VA examinations in July 2010 and May 2014 to determine the severity of his service-connected PTSD.  The Board finds that the VA examination reports are adequate because, as indicated in the discussion below, they are based on consideration of the Veteran's prior medical history and described the disability, in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

During the February 2016 Board hearing, the Veterans Law Judge explained the issues on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.

II.  Higher Initial Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Here, the Veteran asserts that he is entitled to a higher rating for his PTSD.

The Veteran's PTSD is rated 50 percent disabling under DC 9411.  

All mental disorders are evaluated pursuant to 38 C.F.R. § 4.130 under the General Rating Formula for Mental Disorders (General Rating Formula).  38 C.F.R. § 4.130.

Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. 

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61 to 70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  This case was initially certified to the Board in July 2014.  

Turning to the evidence of record, in July 2010, the Veteran was afforded a VA PTSD examination.  He reported sleep impairment, difficulty concentrating, hypervigilance, and social isolation.  He explained that he avoids conservations that remind him of Vietnam.  He denied suicidal ideation.  He has been married for 37 years.  He has three adult children and four grandchildren.  He stated that he has a close relationship with his family; he gets along well with his family members.  He enjoys being with his family.  He lives with his wife, two adult children, sister-in-law, and four grandchildren.  He completed the 10th grade of high school.  He is currently employed at an electronics company.  He explained that his duties include handing a machine that produces computer crystals.  He stated that he gets along with his co-workers; however, he does not get along with his new supervisor.  He indicated that he occasionally has difficulty concentrating, particularly at work.  For the past two years, he has worked a nightshift.  He indicated that he has had difficulty adjusting to the night shift, namely because he has difficulty sleeping through the day.  The examiner found that the Veteran was adequately groomed and casually dressed.  His thought processes were clear, logical, and sequential.  The examiner indicated that during the course of the Veteran's employment, he has difficulty concentrating and prefers isolation.  However, he is comfortable around his family members.  The examiner diagnosed PTSD, chronic, mild, and assigned a GAF score 65.

In the Veteran's August 2010 notice of disagreement (NOD), he reported sleep impairment.  He also stated that he has outburst of anger, such as yelling and throwing things at others.  He indicated that he had "several" altercations at work with his supervisor, which has negatively impacted his work performance.  He explained that he works at a wafer fabrication plant and had been placed on performance improvement plan after producing unsatisfactory products.

An August 2013 VA intake assessment record and August 2013 and September 2013 progress notes include the Veteran's complaints of anxiety, hypervigilance, suicidal ideation, sleep impairment, hyperarousal, and isolation.  The Veteran reported that he continues to work despite his arthritic pain and PTSD symptoms.  He stated that he exhibits anger at work towards his co-workers due to their unproductivity.  He stated that he received a negative write up at work, related to a bad review.  He is working on controlling his anger.  The VA treatment providers found that the Veteran's appearance was neat, memory function was normal, affect was flat, and that he had good judgement.  One treatment provider assigned a GAF score of 55. 

In May 2014, the Veteran was afforded a VA PTSD examination.  The Veteran reported chronic sleep impairment, anxiety, and hypervigilance.  He denied hallucinations and delusions.  He stated that he feels distance from others and has difficulty expressing his feelings.  He lives with his wife and two adult sons.  He has a good relationship with his wife and two sons.  He enjoys watching sports with his sons.  He occasionally goes out with his wife.  He stated that he has friends at work, but they do not socialize outside work.  He is employed at a computer wafer factory.  He reported that he has not missed work due to his mental health.  He gets along with his co-workers and supervisor.  

The May 2014 examiner found that the Veteran was casually dressed and well groomed.  He was oriented to person, place, and time.  His thoughts were logical and goal directed.  His affect was constricted and mood was neutral.  The examiner also found that the Veteran reported mild to moderate symptoms of PTSD.  The examiner diagnosed PTSD and assessed his symptoms as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

In a March 2016 VA treatment record, the Veteran reported suicidal ideation.

During the February 2016 hearing, the Veteran reported that he experiences sleep impairment, to include nightmares, and suicidal ideation.  He stated that his PTSD symptoms negatively impacted his ability to work; he explained he received disciplinary actions at work due to his behavior.  He stated that although he is retried, he would have continued working if not for his PTSD. 

In the Veteran's August 2016 Veteran's application for increased compensation based on unemployability, he reported that he was unable to continue his employment, due to his PTSD symptoms, such as irritability and outburst of anger. 

In October 2016, the Veteran was afforded a VA examination.  He reported anxiety; chronic sleep impairment; mild memory loss such as forgetting names, directions or recent events.  He denied suicidal ideation.  He reiterated his family history.  He stated that his youngest son continues to live in the home with him and his wife.  The Veteran stated that he has a good relationship with his family.  He stated that he spends most of his time at home, and watches television, cooks, cleans, and does yardwork.  He indicated that he attends social gatherings, such a birthday parties.  He stated that his social interaction is limited, mainly due to his wife's work schedule.  He has friends from work; however, he does not socialize with them.  He stated that he was last employed in August 2014.  He was employed as a semiconductor for 24 years.  He stated that his quality of work was good and denied problems.  He reported that he no longer works because he was frustrated with his coworkers; he explained that his coworkers were lazy.  He stated that currently he is unable to get a job, due to his age and lack of education.  He stated that he would be able to work in an environment with less supervision and minimal interaction with the public. 

The examiner found that the Veteran was casually dressed, his hygiene was on the "lower end of normal," and his grooming was adequate.  His cognitive functioning was intact.  He demonstrated a good memory for dates.  His thought processes were logical and linear.  He was oriented to person and place.  His judgment was good.  The examiner diagnosed PTSD.  He assessed the Veteran's PTSD symptoms as occupational and social impairment with reduced reliability and productivity.  The examiner opined that the Veteran's lack of social interaction does not seem to be related to his PTSD, but rather due to his lack of confidence in his skills and knowledge. 

The above evidence reflects that throughout the appeal period, the Veteran's symptoms have manifested as sleep impairment, difficulty concentrating, irritability, hyperarousal, anxiety, suicidal ideation, hypervigilance, outburst of anger, and social isolation.  Notably, the Veteran has described suicidal ideation, impaired impulse control, and difficulty adapting to stressful circumstances.  During the course of when the Veteran was employed, he described outburst of anger towards his supervisor and irritability with his co-workers.  Additionally, he was placed on a work improvement performance plan and received disciplinary action at his prior employment due to his behavior and producing unsatisfactory products. 

While the July 2010 VA examiner characterized the Veteran's PTSD as chronic and mild, the May 2014 examiner found that the Veteran's PTSD was mild to moderate and assessed his symptoms as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The October 2016 examiner assessed the Veteran's PTSD as occupational and social impairment with reduced reliability and productivity.  His GAF scores ranged from 55 to 65, which is indicative of moderate to mild symptoms. 

Having considered these factors together and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms are of such frequency, duration, and severity so as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, warranting a 70 percent rating throughout the appeal period.  See Vazquez-Claudio, 713 F.3d at 117.  See also Bankhead v. Shulkin, No. 15-2404 (Vet. App. May 19, 2017) (holding the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).

The Board finds that the Veteran's PTSD symptoms do not more nearly approximate total occupational and social impairment.  For example, there was no evidence that the Veteran had gross impairment in thought processes or communication.  Particularly, the July 2010 VA examiner found that the Veteran's thought processes were clear, logical, and sequential.  The May 2014 examiner noted that the Veteran's thoughts were logical and goal directed.

Moreover, the Veteran consistently denied delusions and hallucinations.  See VA examinations report dated July 2010 and May 2014.  Although, the Veteran was received disciplinary actions at his prior employment due to his behavior, there was no evidence of grossly inappropriate behavior.  There was no evidence of memory impairment for names of close relatives or owns name as contemplated in the 100 percent rating criteria.  Moreover, although the Veteran reported suicidal ideation, there has been no indication that he is in persistent danger of hurting self or others. 

Finally in this regard, the Veteran indicated that his son continues to live in the home with him and his wife, he has a good relationship with his family, and attends social gatherings, such a birthday parties.  Thus, the evidence reflects that the overall level of impairment caused by the Veteran's PTSD does not more nearly approximate the total occupational and social impairment in the criteria for a 100 percent rating.

In sum, the evidence reflects that the symptoms and impairment caused by the Veteran's PTSD does not more nearly approximate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Therefore, the Board finds that the criteria for a 100 percent rating have not been met.

As the preponderance of the evidence is against an initial rating higher than 70 percent, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016).

The Board finds that the Veteran's PTSD does not warrant referral for extraschedular consideration.  Specifically, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's PTSD causes marked interference with employment for purposes of an extraschedular rating.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, as will be discussed below, entitlement to a TDIU has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.

IV.  TDIU

The Veteran claims that he is no longer employed due to his service-connected disabilities, namely his service-connected PTSD.  See Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) dated August 2016. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran is service-connected for PTSD (now rated 70 percent disabling), hearing loss (rated noncompensable), and tinnitus (rated 10 percent disabling).  Thus, the Veteran meets the schedular requirements under 38 C.F.R. § 4.16(a).  

As indicated above, the Veteran has a 10th grade high school education.  He was last employed on August 5, 2014, as a manufacturing specialist at a "wafer" facility, earning $3,460 per month, thus reflecting that this was not marginal employment.  See, e.g., ON semiconductor report undated and VA Form 21-8940 dated August 2016.   The Veteran reports that he was employed at the "wafer" facility since 1990.

The Veteran's PTSD has manifested by symptoms sleep impairment, difficulty concentrating, irritability, hyperarousal, anxiety, suicidal ideation, hypervigilance, outburst of anger, and social isolation.  Notably, the Veteran has described that prior to his retirement, he worked nightshift, for a least two years.  During that time, he indicated that he had difficulty adjusting to the night shift, namely due to his sleep impairment.  The Veteran has also described that he had outburst of anger and several altercations with his prior supervisor, which negatively impacted his work performance.  See NOD dated August 2010.  The Veteran also described that prior to his retirement, his behavior at work and producing unsatisfactory products lead to a performance improvement plan.  Crucially during the February 2016 hearing, the Veteran testified that he received disciplinary actions at work due to his PTSD symptoms.  He stated that he exhibited outbursts of anger during the course of his employment due his co-workers unproductivity.  

In a May 2014 VA examination report, the VA examiner opined that the Veteran's hearing loss disability impacts his ability to work.  The VA examiner explained that the Veteran's hearing loss imparis his ability to communicate with others. 

Based on the above evidence, the Board finds that the Veteran's limited education and occupational experience would likely narrow the scope of potential employment.  Furthermore, the evidence shows that the Veteran has difficulty working with others, as the Veteran has described that he has outburst of anger with others, to include his supervisor.  Moreover, the lay and medical evidence demonstrates the Veterans long-standing history of irritability towards others, inability to concentrate, and becomes easily upset with other co-workers, which limits his ability to work with others.  Notably, his hearing loss disability makes it difficult to communicate with others.  Moreover, the Veteran's limited education further limits his ability to pursue new employment opportunities.  

For the above reasons, the evidence reflects that the functional limitations caused by the Veteran's service-connected disabilities preclude gainful employment.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner," and "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Accordingly, entitlement to a TDIU since August 6, 2014, the day after the Veteran was last gainfully employed, is warranted.

ORDER

Entitlement to a 70 percent initial rating, but no higher, for PTSD, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a TDIU since August 6, 2014 is granted. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


